DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS filed 1/13/22, the listing of foreign reference GB891007 (titled "Improvements in or relating to the manufacture of foamed polymeric materials") has been crossed out because it does not appear to be relevant to the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23 and 24-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ES 1023207 U (‘207), as also cited by Applicant.
ES ‘207 discloses a line handling system on a tugboat, wherein the line handling system comprises a line guide mechanism [9, 9] (see Figures 1, 2 and 7) that is movable relative to the hull to an operation position, at which the line guide mechanism is capable of guiding movement of a portion of a line of the tugboat towards a predetermined region of the perimeter. Regarding the newly added limitation in claim 20 and claim 27, the line guide mechanism comprises a port-side first guide device [9] and a starboard-side second guide device [9] (see Fig 2), wherein each guide device is configured as a slanted guide arm that, when the line guide mechanism is at the operation position, protrudes upwards away from the hull. If a lobbed line were to drop or settle over the slanted guide arm, it would tend to slide down along the guide arm toward the predetermined region of the perimeter to the hull.

    PNG
    media_image1.png
    419
    801
    media_image1.png
    Greyscale


Re claim 21, the line handling system comprises a line engager [30, 31] (see Fig 7) for engaging with the line of the tugboat when the line of the tugboat is at the predetermined region of the perimeter.
Re claim 22, the line handling system comprises an actuatable coupling mechanism [29, 30, 31] that is capable of coupling the line of the tugboat to a line of the marine vessel, if both the line of the tugboat and the line of the marine vessel are collocated at the predetermined region of the perimeter.
Re claim 23, the coupling mechanism is for coupling the line of the tugboat to the line of the marine vessel by applying a clamp-shaped connector [30] to the line of the tugboat and the line of the marine vessel, if both the line of the tugboat and the line of the marine vessel are collocated.
Re claim 26, the first and second guide devices are arranged so that the respective guide arms of the guide devices are capable of moving towards and away from each other.
	
Re claim 27, the line handling system is located on a tugboat (Fig 1).
Re claim 28, the guide arm of each guide device is rotatable relative to the hull about a pivot point [5]. Due to the angled configuration of the guide arm, an end [30] of the guide arm distal to the pivot point is configured to move towards and away from a longitudinal axis that extends in a fore and aft direction of the tugboat.
Re claim 29, the line guide mechanism is rotatable about the pivot point (see the pivot point located below part # 23 in Fig 7). Depending on the location of the guide device along the perimeter, an axis of the pivot point can be substantially parallel to a deck of the tugboat (Fig 3).
Re claim 30, the axis about which the line guide mechanism is rotatable would be substantially parallel to a width of the tugboat (Fig 2).
Re claim 31, the line guide mechanism is movable relative to the hull between the raised operational position and a retracted stowed position, wherein at the stowed position the line guide mechanism is located within the perimeter of the hull (see Fig 3, and ¶0032 of the English translation). 
Re claim 32, when in the stowed position, the line guide mechanism is located on or adjacent a deck of the hull.
Re claim 33, the line guide mechanism is movable relative to the hull between a partially extended position (the operation position show in Fig 8) and a fully extended position (the deployed position shown in Fig 7). At the deployed position, the line guide mechanism protrudes away from the hull and is considered capable of guiding a line of the marine vessel towards the predetermined region of the perimeter.
Re claim 34, the line guide mechanism is movable relative to the hull between the operation position and a stowed position, wherein at the stowed position the line guide mechanism is located within the perimeter of the hull; and the operation position is between the stowed position and the deployed position.
Re claim 35, the line guide mechanism comprises a driver for driving movement of the line guide mechanism to and from the operation position relative to the hull (see ¶0019-0020 of the English translation).
Re claim 36, a user operable controller is provided for controlling the driver (see ¶0029 of the English translation).
Re claim 37, the line of the tugboat can be broadly considered to be a messenger line.
Re claim 38, the line handling system is movable relative to the hull so as to vary the predetermined region of the perimeter towards which the line guide mechanism is able to guide the line of the tugboat.
Re claim 39, the line handling system is rotatable relative to the hull about a vertical axis that passes through the hull so as to vary the predetermined region of the perimeter towards which the line guide mechanism is able to guide the line of the tugboat.

Response to Arguments
Applicant's arguments filed 3/03/2022 have been fully considered but either they are not persuasive, or are rendered moot in view of new ground of rejection.
Applicant’s Arguments: Applicant has argued that Garcia Parga (ES ‘207) does not disclose a line guide mechanism comprising first and second guide devices, each having a guide arm, wherein a line overlying the guide arm is encouraged to move along the guide arm towards the predetermined region of the perimeter.
Regarding the interpretation of elements 30 in Garcia Parga as the guide arms, applicant has further argued that such are merely two jaws configured to grasp a line, and that such jaws would be unable to encourage a line towards a predetermined region of a perimeter of the hull (emphasis added by examiner).



Response: Regarding the interpretation of the curved elements [30] as guide arms, Applicant may note that if a line were to be received at the upper tip of the curved element [30], the line would tend to slide down the curved surface in the direction of – or toward – a predetermined region of a perimeter, even if such line would not reach all the way down to the hull.
	Further, in view of the claims amendment, the examiner has now interpreted and applied the Garcia Parga reference differently, wherein the line guide mechanism comprises a port-side first guide device [9] and a starboard-side second guide device [9] (see Fig 2), and wherein each guide device is configured as an angled/slanted guide arm. If a tossed line were to drop on, or settle over, the slanted guide arm, it would tend to slide down along the guide arm toward, and all the way to the predetermined region of the perimeter to the hull.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617